DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Pous on 7/26/2021.

The application has been amended as follows: 

Claim 1. A fluid control valve, comprising: a valve body provided with a flow path of fluid to be controlled, and a cylinder chamber; a piston configured to slide inside the cylinder chamber in sliding directions under working pressure; and a valve disc displaced together with the piston in an integrated manner to be separated from and seated on a valve seat provided in the flow path to open and close the flow path, wherein: the cylinder chamber includes a pilot chamber extending from the piston in one of the sliding directions; an opening of a port is created in an inner wall of the pilot chamber, fluid being supplied to and discharged from the pilot chamber through the opening; the fluid is accommodated in the pilot chamber when the piston is in a valve open position in which the valve disc is separated from the valve seat; the fluid inside the pilot chamber is discharged to the port via the opening when the piston is displaced toward a valve closed position in which the valve disc is seated on the valve seat; [[and]] at least one of the piston and the valve body is provided with a throttle portion forming, 

Claim 4. The fluid control valve according to claim 3, wherein the throttle portion is an elastic piece covering

Claim 6. (Rejoined) The fluid control valve according to claim 1, wherein: the piston includes a pressure receiving surface configured to receive the working pressure inside the pilot chamber; 3Application No. 16/822,114 Reply to Office Action of June 3, 2021 the pressure receiving surface includes an outer pressure receiving surface disposed on an outer circumference side of the pressure receiving surface and an inner pressure receiving surface disposed on an inner circumference side of the pressure receiving surface; a piston riser surface extending in the sliding directions is disposed between the outer pressure receiving surface and the inner pressure receiving surface; the inner wall of the pilot chamber includes an outer opposing surface opposing the outer pressure receiving surface and an inner opposing surface opposing the inner pressure receiving surface; an inner wall riser surface is formed between the outer opposing surface and the inner opposing surface; the piston riser surface and the inner wall riser surface constitute the throttle portion; and by 

Claim 7. (Cancelled).

Allowable Subject Matter
Claims 1 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant’s amendments filed 7/16/2021, in combination with the examiner’s amendment above, correct all informalities.
Claim 1 contains previously indicated allowable subject matter (see previous action), and is therefore allowed.
Claims 3-6 are allowed by virtue of their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.C.W/Examiner, Art Unit 3753                                                                                                                                                                                                        



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753